Title: Instructions to Colonel George Baylor, 4 March 1778
From: Washington, George
To: Baylor, George



⟨Sir,
[Valley Forge, 4 March 1778]

It being adjudged advisable to augment the Cavalry in Continental Service by an addition of One Lieutt One Sergeant one Corporal and twenty two privates to each Troop, and that the States of Virginia and North Carolina should furnish Six hundred Horses for this purpose.

You will receive from the Comee of Congress (sitting at Moor-hall) direction respecting the means to obtain these; with which you will repair to Virginia, and as soon as possible consult Colonel Bland who is requested by Letter to aid you in this business & to whom you are to participate the means and furnish a Copy of these Instructions, on the most effectual mode of accomplishing this purchase with œconomy and dispatch.
In purchasing these Horses you are not restricted to price on the one hand; nor by any means to launch into acts of extravagence on the other—good Horses are wanting, & for such the customary prices must be given—take none less than a quarter blooded, nor under fourteen and a half hands high sound and clean made—they are not to exceed twelve years old, nor be under five, this Spring—Any kind of bays would be preferred; but, as the time is short in which they must be procured, & the service without them will suffer, you must not stand upon colour. Pacing Horses, Stone horses, & Mares must be avoided.
Colo. Bland and yourself will fix upon proper places of rendezvous for the Horses when purchased, where provision is to be laid in for their support, and where every proper means is to be used for the exercise & training of them—you will so concert matters as not to interfere with each other, thereby enhancing the prices of Horses & rendering the purchase more difficult & expensive.
You will, each of you, use your best endeavours to obtain Saddles & other accoutrements for the number of Horse aforementioned—and procure also as many Swords and pistols as you can. To enable Colonel Bland to perform his part of this business you are as before directed to furnish him with the money & certificates. To add any thing with a view of impressing you with an idea of the great importance of this business, & the⟩ dispatch necessary in the execution, is, I am persuaded, totally useless—your own observation and judgement will point this out in the fullest and clearest manner—but I am to desire that both you and Col. Bland will give me early and regular information of your proceedings and prospects. Given under my hand at Head Quarters, Valley forge this 4th day of March 1778.

Go: Washington


P.S. As you will probably receive partly Cash and partly Loan-Office-Notes for the purchase of horses abovementioned, you are to take particular instructions from the Treasury board respecting the negociation of those Notes.

